972 So.2d 1067 (2008)
DA., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2153.
District Court of Appeal of Florida, First District.
January 24, 2008.
Nancy Daniels, Public Defender, Judith Dougherty Hall, Assistant Public Defender, and Glen P. Gifford, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant. .
Bill McCollum, Attorney General, Giselle Lylen Rivera, Assistant Attorney General, and Donna A. Gerace, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the amended restitution order but remand the case with instructions to strike the language indicating that the payments shall begin on April 1, 2007, and substitute in its place a provision that restitution shall begin when the child obtains employment. See J.M.H. v. State, 589 So.2d 394 (Fla. 1st DCA 1991).
Affirmed in part and reversed in part and remanded.
WOLF, BENTON, and PADOVANO, JJ., concur.